BURR TRIMMING DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 3 recites, “a knife”.  Because the knife (11b) based on the drawings appears to be a cylindrical, rotating bit, it is unclear what the limiting structure is for this component.  For purposes of examination, the term “knife” is broadly interpreted as a rotating tool with the ability to cut or grind into a surface. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20190217434) in view of Tanaka (JP2008030251A).
Regarding claim 1, Adachi teaches a burr trimming device, comprising (Fig. 1):
a carrier having a support frame (18) and a base (20) disposed on the support frame (18) (Fig. 1; see annotated Fig. 1); 
a removing assembly (12) disposed on the carrier (Fig. 1; see annotated Fig. 1);
and a directed spraying assembly disposed on the carrier and having a nozzle (28) facing the removing assembly (12) and a guiding member (14) connected to the nozzle, wherein the guiding member is pivotally connected to the support frame (Fig. 1; see annotated Fig. 1; [0054]).
Adachi does not teach a vibrator disposed on the carrier, and the vibrator passes through the base and the support frame.
Tanaka teaches a burr trimming device, comprising (Description, lines 1-2):
a carrier having a support frame and a base disposed on the support frame (see annotated Fig. 2);
a removing assembly (10) disposed on the carrier, wherein the removing assembly has a vibrator (7) disposed on the carrier, and the vibrator passes through the base and the support frame (Fig. 2; see annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vibrator taught by Tanaka, on the carrier of the burr trimming device taught by Adachi, because Tanaka discloses vibrating a cutter blade easily removes burrs on a product that has an unstable shape and deburrs cleanly (Description, para. 5-6).  Adachi would benefit from the vibrator of Tanaka, by enhancing high precision deburring created from the vibration. Adachi discloses the detection of the contact (removing assembly in contact with workpiece) is performed based on vibrations in the machine tool ([0058]); although Adachi does not explicitly teach the device comprising a vibrator, the device is capable of successfully performing with vibrations from the machine tool.  
Regarding claim 2, Adachi in view of Tanaka teach wherein the removing assembly is of an ultrasonic vibration type (Tanaka, Description, para. 6).
Regarding claim 3, Adachi in view of Tanaka teach wherein the removing assembly further has a knife (10) disposed on the vibrator (7) (Tanaka, Fig. 2; see claim interpretation for “knife”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the knife (cutting blade) of Tanaka, in place of the tool (12, Adachi) on the burr trimming device of Adachi, because Tanaka teaches a cutting blade tool is commonly used for deburring in many applications with unstable shapes.  Lastly, Adachi does not explicitly disclose the type of tool attached to the device, however does teach that the tool is driven to come in contact with a workpiece.
Regarding claim 4, Adachi in view of Tanaka teach wherein the nozzle (28) is disposed obliquely relative to the vibrator (Adachi, Fig. 1; Tanaka, Fig. 2; see rejection of claim 1).
Regarding claim 6, Adachi in view of Tanaka teach wherein the guiding member (14) is a pipe body having a first port communicated and connected with the nozzle (28) and a second port communicated and connected with a pipeline (Adachi, Fig. 1; see annotated Fig. 1).  The annotated Figure below describes the same openings in the guiding member as instantly disclosed (i.e. two points within a pipe).
Regarding claim 8, Adachi in view of Tanaka teach an adjusting structure (22) disposed on the carrier for adjusting the orientation of the nozzle facing the removing assembly (Adachi, [0033]; Fig. 1).
Regarding claim 11, Adachi in view of Tanaka teach wherein the directed spraying assembly is communicated with a fluid tank (Adachi, see annotated Fig. 1; [0033] describes nozzle emitting fluid, therefor there inherently is a supply, i.e. fluid tank).
Regarding claim 12, Adachi in view of Tanaka teach wherein the carrier is externally connected to a displacement mechanism (10) (Adachi, Fig. 1).
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Adachi (US20190217434) in view of Tanaka (JP2008030251A), and further in view of Grosbois et al. (US2012184184).
Regarding claim 5, Adachi in view of Tanaka teach the burr trimming device of claim 1.
Adachi in view of Tanaka do not teach wherein a plurality of directed spraying assemblies are provided and approximately equally spaced arranged around a periphery of the carrier.
Grobois et al. teach a trimming device, comprising:
a removing assembly (22, 23) disposed on the carrier (tool that holds removing assembly, not shown), wherein the removing assembly has a vibrator ([0008]; Fig. 3);
and a directed spraying assembly (3) disposed on the carrier and having a nozzle facing the removing assembly (22, 23) (Fig. 3);
and wherein a plurality of directed spraying assemblies (3) are provided and approximately equally spaced arranged around a periphery of the carrier (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine additional spraying assemblies onto the burr trimming device taught by Adachi in view of Tanaka, as shown by Grobois et al., because Grobois et al., teaches using additional nozzles in a cutting application serves to obtain accurate machining for complex shapes ([0035]).  Adachi in view of Tanaka teach spraying the cutting tool with the nozzle to provide a cooling effect; by having additional nozzles on the device, the tool is likely to stay cooler as well as keeping dust debris to a minimum created from cutting.

    PNG
    media_image1.png
    513
    450
    media_image1.png
    Greyscale

Adachi, annotated Fig. 1

    PNG
    media_image2.png
    386
    281
    media_image2.png
    Greyscale

Tanaka, annotated Fig. 2
Allowable Subject Matter
Claims 7 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                         
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723